Citation Nr: 0009271	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a debt stemming from the overpayment of improved 
pension benefits, to include whether the veteran's grandchild 
may be added as a dependent, was properly created.


REPRESENTATION

Appellant represented by:	Charles W. Nelson, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel

INTRODUCTION

The veteran served on active duty from January to June 1954.

The Board notes that an August 1993 audit revealed that the 
amount of the veteran's overpayment of pension benefits was 
$34,147 for the period from July 1, 1985 to September 30, 
1991.  However, the audit also revealed that waiver was 
granted for part of the overpayment in the amount of $4,189.  
In August 1993, the amount of the overpayment of pension 
benefits for the purposes of proper calculation was $29,958.  
However, subsequently the veteran submitted actual income and 
tax statements for he and his spouse and the RO, in a July 
1997 letter, stated that the veteran's improve VA pension was 
terminated effective May 1, 1985.  Thus, resulting in a 
higher overpayment amount than previously calculated. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 decision from the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran, his spouse, and his representative 
appeared before a hearing officer at the RO in October 1994.  
The veteran, his spouse, and his representative also appeared 
before the undersigned Member of the Board at a hearing at 
the RO in November 1996.  

In March 1997, the Board determined that the veteran was not 
entitled to receive additional improved pension benefits for 
his dependent spouse during the period of the overpayment 
from July 1985 to September 1991, but that wages earned by 
the veteran's spouse between April 1986 and September 1991 
constitute countable income for the purposes of determining 
the veteran's eligibility for pension.  The Board REMANDED 
the issues of whether the amount and time period of the 
overpayment was proper and whether the veteran's grandchild 
may be added as a dependent.  

In a July 1997 supplemental statement of the case, the RO 
determined that because the veteran's spouse did not begin 
working until April 1986, the period of the overpayment did 
not begin until May 1, 1986 and ran through September 1991.  
Thus, reducing the amount of the overpayment by $4,825.  In a 
January 1999 supplemental statement of the case, the RO 
reported that after reviewing the income information and 
unusual medical expenses for the period from February 1, 1987 
to February 1, 1990, the veteran's overpayment was further 
reduced by $592.10.  The case has now been returned to the 
Board.  

The Board notes that the veteran requested waiver of recovery 
of the overpayment; however, because he disputed the creation 
and/or calculation of the debt, these issues had to be 
resolved prior to the Committee's adjudication of the 
veteran's waiver request.  


FINDINGS OF FACT

1.  The veteran was awarded VA improved pension benefits as a 
single veteran effective July 1, 1985.

2.  The veteran had reported that his countable income was 
initially zero and subsequently, that the only family income 
consisted of his Social Security benefits.

3.  In February 1993, the veteran submitted a certified copy 
of his marriage certificate and a copy of his spouse's recent 
pay statement.

4.  In July 1993, the RO reduced the veteran's improved 
pension benefits effective July 1, 1985.

5.  The veteran has never adopted his grandchild, K.D. 

6.  In July 1997, the RO reinstated the veteran's improved 
pension benefits effective July 1, 1985 and then, terminated 
the veteran's improved pension benefits effective May 1, 
1986.  



CONCLUSION OF LAW

The veteran's debt to the VA in the amount of $34,103.90 
resulting from an overpayment of VA improved pension 
benefits, was properly created and his grandchild did not 
meet the legal requirements to qualify as his dependent for 
VA purposes.  38 U.S.C.A. §§ 5107, 5112(b)(2) (West 1991); 38 
C.F.R. §§ 3.23, 3.271, 3.272 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he and his wife were present at the 
time he filed his claim for pension, but that a VA employee 
informed him that he was entitled to VA pension at the single 
rate.  The veteran further stated that he informed the VA 
employee that his spouse was looking for employment, and that 
the VA employee stated that her income did not need to be 
reported.  The veteran also contends that the RO did not 
consider that he and his spouse support their grandchild, 
K.D., and claimed her as a dependent during the period of the 
overpayment.

The RO, in September 1985 decision determined that the 
veteran was entitled to a permanent and total rating.  In an 
October 1985 award letter, the RO informed the veteran that 
he was entitled to VA disability pension.  In this letter, as 
well as subsequent letters, the veteran was provided with VA 
Form 21-8768, which advised that his award was based on 
family income and that he should advise the VA immediately of 
any change in income.  In his eligibility verification 
reports, beginning in November 1986, the veteran indicated 
that he was married.  However, he did not show any income 
from his spouse.  Beginning in a December 1986 award letter 
and subsequently thereafter, the RO requested that the 
veteran submit a certified copy of his marriage certificate.   
In this and subsequent letters, the veteran was again advised 
that his rate of pension was directly related to his income, 
including that of his family.  In December 1992, the RO 
informed the veteran that his improved pension benefits would 
be retroactively terminated in 60 days if he did not furnish 
a certified copy of his marriage certificate, and provide 
information of his spouse's income.  In February 1993, the RO 
notified the veteran that his pension benefits had been 
retroactively terminated effective October 1991 because he 
had not submitted the requested information. 

Payments of any kind and from any source are countable income 
for determining eligibility for VA pension benefits, unless 
specifically excluded by law.  38 U.S.C.A. § 1521(b); 38 
C.F.R. § 3.271(a) (1999).  A person who is receiving pension 
benefits is required to report to the VA in writing any 
material change or expected change in his or her income, net 
worth, or other circumstance that affects the payment of 
benefits.  38 U.S.C.A. § 1506; 38 C.F.R. §§ 3.277, 3.660 
(1999). Overpayments created by the retroactive 
discontinuance of pension benefits will be subject to 
recovery unless waived.  38 C.F.R. § 3.660(a)(3) (1999).

In February 1993, the veteran submitted a certified copy of 
his marriage certificate, which showed that he and his spouse 
had been married since June 1956.  He also submitted a copy 
of his spouse's most recent pay statement showing wages of 
$282.58 for a two-week period.  In a March 1993 letter, the 
RO advised the veteran that they were proposing to terminate 
his improved pension benefits effective July 1, 1985.  The 
veteran submitted information pertaining to his spouse's 
income.  In July 1993, the RO advised the veteran that they 
were adjusting his award of pension benefits effective July 
1, 1985.  As noted previously, the Board, in a March 1997 
decision, determined that although the veteran was not 
entitled to claim his spouse as a dependent during the period 
of the overpayment, her income was countable as family income 
under the provisions 38 C.F.R. § 3.271.  That decision is 
final.  

At his November 1996 hearing, the veteran and his spouse 
testified that the veteran's spouse did not begin working 
until April 1986.  In May 1997, the veteran's representative 
submitted a statement that the veteran's spouse earned 
somewhere between $5,500 and $6000 in 1986 and 1988.  The 
veteran's representative also stated that the veteran had not 
adopted his grandchild, K.D.  Based on this information, in 
July 1997, the RO terminated the veteran's award of improved 
disability pension effective May 1, 1986.  This reduced the 
amount of the overpayment by $4,825.  Subsequently in March 
1998, the veteran submitted documentation of medical expenses 
for the period from July 1, 1985 to December 31, 1998.  Based 
on this information, the RO further reduced the veteran's 
overpayment by $592.10 due to unreimbursed medical expenses 
for the period from February 1987 to February 1990.  

The award must be based on consideration of all established 
family income and certain expenses which can be used to 
offset income including unreimbursed medical expenses.  For 
the purposes of claiming a child as a dependent, the 
regulations provide that either a birth certificate or decree 
of adoption or copy of the adoptive placement decree must be 
submitted.  38 C.F.R. § 2.110 (1999).  In this case, the 
veteran has stated that the child he claimed as a dependent 
was his grandchild, thus she is not the biological child of 
the veteran.  Moreover, the evidence of record reveals 
although the veteran has provided support for the child since 
shortly after her birth, the grandchild was never adopted by 
the veteran and his spouse.  Accordingly, the veteran's 
grandchild is not considered to be a dependent of the veteran 
for VA purposes.  Under the facts presented in this case, the 
Board concludes that the adjustments, and resultant 
termination of the veteran's award of improved disability 
pension were proper and the overpayment was properly created.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.23, 3.271, 3.272.

The Board observes that in August 1993, the amount of the 
overpayment in question was calculated by the RO as $29,958.  
Following the receipt of additional information subsequent to 
the March 1997 REMAND, the RO reduced the overpayment by 
$5,417.10.  Thus, reducing the amount of the overpayment to 
$24,540.90.  However, the Board notes that in light of 
additional information, the veteran's improved pension 
benefits were terminated effective May 1, 1986, they had 
previously been reduced for the period from July 1, 1985 to 
September 30, 1991 and thereafter terminated.  Therefore, it 
appears that that the amount of his original overpayment has 
been amended for the period from May 1, 1986 to September 30, 
1991, resulting in an overpayment in the amount of 
$34,103.90.



ORDER

The overpayment of improved disability pension in the amount 
of $34,103.90 was properly created and the veteran's 
grandchild was not his dependent for VA purposes.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



